Citation Nr: 1421742	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-15 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD).

2.  Entitlement to service connection for a sleep disorder to include sleep apnea.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, from December 1990 to May 1991, from February 2003 to May 2003, and from October 2004 to January 2006 when he reserved unit was activated for deployment to the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision granted the Veteran's service connection for depression for medical treatment under 38 USCS § 1702(b). 

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for depression and a sleep disorder.  The Veteran was not provided a VA examination for either of these appeals, and the Board finds that such examinations are warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the MDD, the Veteran has a current diagnosis of MDD as noted in a January 2013 VA treatment note.  The Veteran was diagnosed with MDD in January 31, 2006, 13 days from his date of separation from active duty.  However, the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) indicates that such a diagnosis must be accompanied by two weeks of preceding symptoms.  Thus, the diagnosis of MDD places the initial incurrence within the Veteran's active duty service.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 161-62.  Proceeding this diagnosis, VA treatment records indicate subsequent diagnosis of MDD up until the current, January 2013, diagnosis which indicates an possibility of an association.  The Board also notes that the Veteran was granted service connection for posttraumatic (PSTD) by the Board in December 2011 and the VA treatment records at times lists only a diagnosis PTSD.  Thus, the Board finds that the Veteran should be afforded a VA examination to identify whether the Veteran's MDD is a separate and distinct from his PTSD and to determine the nature and etiology of this disorder.

Regarding the sleep disorder, the Veteran currently has a diagnosis of sleep apnea as noted in a January 2013 VA treatment note.  The Veteran's service treatment records (STRs) record that in a December 2005 "Post Deployment Health Assessment" the Veteran was posed the question whether he "still feels tired after sleeping" he replied "Yes, During & Now."  The Veteran's proceeding VA treatment record reports the Veteran's complaints of difficulty sleeping which he relates to depression and later PTSD and that he was subsequently diagnosed with sleep apnea in November 2010.  Thus, the Board finds that the Veteran should be afforded a VA examination to identify all of the Veteran's sleep disorder and determine whether the Veteran's sleep apnea is directly related to service or whether it is related to either his MDD or his PTSD.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any sleep disorders and their etiology(s), and determine the etiology of the Veteran's MDD and whether it is distinct from his service connected PTSD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his sleep disorder to include sleep apnea and MDD and continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any sleep disorders.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any sleep disorder identified to include sleep apnea was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his PTSD or MDD.

In providing an opinion, please comment on the relationship between any identified sleep disorders and the Veteran's PTSD and MDD.  The Board also asks the examiner(s) to please comment on a STR from December 2005 titled  "Post Deployment Health Assessment" wherein the Veteran was posed the question whether he "still feels tired after sleeping" to which he replied "Yes, During & Now."

(b) After considering the pertinent information in the record in its entirety, The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's MDD was incurred or aggravated by his active duty.

In provided an opinion, please comment on the Veteran's diagnosis of PTSD, and whether the Veteran's MDD is a separate entity apart from his PTSD.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding the in-service injury does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) should be undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a sleep disorder to include sleep apnea and MDD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




	(CONTINUED ON NEXT PAGE)









_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

